TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00670-CR




Timothy Franks, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 3032462, HONORABLE DONALD LEONARD, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Timothy Franks seeks to appeal from a judgment of conviction for murder.  Sentence
was imposed on August 5, 2005.  There was no motion for new trial.  The deadline for perfecting
appeal was therefore September 6, 2005.  Tex. R. App. P. 4.1(a), 26.2(a)(1).  Notice of appeal was
filed on September 27, 2005.  Under the circumstances, we lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim.
App. 1996).
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   October 20, 2005
Do Not Publish